CASE NO. 42467-B

STATE OF TEXAS                                 §           IN THE DISTRICT COURT OF
                                                                          FILED IN
                                               §                   6th COURT OF APPEALS
vs.                                            §           GREGG COUNTY,   TEXASTEXAS
                                                                     TEXARKANA,
                                               §                           F7:51:00
                                                                   8/28/2015 \ L E 0AM
                                                                                     F.AAs
GERIMIE MILTON AGUILERA                        §           124TH JUDICIA~~¥
                                                                       DEBBIE AUTREY
                                                                           Clerk
                                    NOTICE OF APPEAL

TO THE HONORABLE COURT:

       Notice is hereby given that the Defendant, GERIMIE MILTON AGUILERA, appeals this
                                                                                                        f
                                                                                                        !
case to the Sixth Court of Appeals in Texarkana.

                                            Respectfully submitted,

                                            SNOW E. BUSH, JR., P.C.
                                            420 N. Center Street
                                            Longview, TX 75601
                                            PHONE: (903) 753-7006
                                            FAX: (903) 753-7278
                                            E-MAIL: jonathanwhartonl@sbcglobal.net



                                                            AN WHARTON
                                                        TE BAR NO. 24075764
                                                        ORNEY FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing was   ~eryed   on the
Djtri~t tttomey's Office of Gregg County, counsel for appellee, on this the           J '1     day of
~' 2015, by mail.
                                       CASE NO. 42467-B

STATE OF TEXAS                                   §           IN THE DISTRICT COURT OF
                                                 §
vs.                                              §           GREGG COUNTY, TEXAS
                                                 §
GERIMIE MILTON AGUILERA                          §

                                DESIGNATION OF RECORD

TO THE HONORABLE COURT:



Tex. R. App. Pro.§ 34.6(b), designates the following portions of the Reporter's Record for appeal:

       The entirety of the hearing on August 13, 2015, including the waiver of jury trial, the guilty

plea, and the sentencing hearing.

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that the

Court Reporter forward the aforementioned materials to the Sixth Court of Appeals in Texarkana.

                                              Respectfully submitted,

                                             SNOW E. BUSH, JR., P.C.
                                             420 N. Center Street
                                             Longview, TX 75601
                                             PHONE: (903) 753-7006
                                             FAX: (903) 753-7278
                                             E-MAIL: jonathanwharto l@sbcglobal.net



                                                        ATHAN WHARTON
                                                     S ATE BAR NO. 24075764
                                                      TTORNEY FOR DEFENDANT
                              CERTIFICATE OF SERVICE


Di;ct
    0
      I hereby certify that a true and correct copy of the above and foregoing was served on the
       tttomey's Office of Gregg County, counsel for appellee, on this the d'f day of
            , 2015, by mail.
                                                                                                              l
                                                                                                              II
                                 Snow E. Bush, Jr., P. C.                                                     I
                                      Attomey and Counselor at Law
                                                                                                              I
Snow E. Bush, Jr.
Board Certified
Texas Board of legal Speciali=ation
                                                                                    420 North Center Street
                                                                                     Longview, Texas 75601
                                                                                        Tel. (903) 753-7006
                                                                                                              I
                                                                                                              I
                                                                                                              i

                                                                                                              Ii
Civil Trial law and                                                                     Fax (903) 753-7278
Personal Injury Trial law                                                  E-Mail: snowbush@sbcglobal.net

Jonathan Wharton
licensed in Texas and New York                                                                                i



Barbara Duncan
                                              August 25, 2015
                                                                                                              I
                                                                                                              I
                                                                                                              i


Gregg County District Clerk
P. 0. Box 711



                                                                                                              I
Longview, TX 75606

Re:       State of Texas v. Gerimie Milton Aguilera; In the District Court of Gregg County, Texas,
          1241h Judicial District; Cause No. 42467-B

Dear Ms. Duncan:

Enclosed please find the original and one (I) copy of the following documents for filing in the
above-captioned matter:

          I.         Designation of Record; and
          2.         Notice of Appeal.

Please return file-marked copies via the enclosed self-addressed, stamped envelope.

Thank you for your kind attention to this matter.

Sincerely,

~w~
Rose West
Legal Assistant to Jonathan Wharton

/rw
enclosures

cc:       District Attorney's Office (via facsimile (903) 236-8490)
          Gregg County Courthouse
          101 E. Methvin, Suite 333
          Longview, TX 7560